AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                               v.
               SURA YUTH PERM POON (I)
                                                                        Case Number:        16CR0050-H

                                                                     Michael J. Messina
                                                                     Defendant's Attorney
REGISTRATION NO.                51744-298
o-
THE DEFENDANT:
~    admitted guilt to violation of allegation(s) No.       1.

D    was found guilty in violation ofallegation(s) No.
                                                           ~~~~~~~~~~~~~-
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
               I                    nv5, Failure to report to USPO (US Probation Office) upon release from custody




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 4 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     November 13. 2018




                          Fl LED
                             NOV 1 4 2018

                      CLERK us, DI~ 1 .~ C ~ ~SCi~T ANIA
                                         1
                   SOUTHE:HN LliS 1fi,C. DI '    lEPUTY
                   BY             --~
                                                                                                                       16CR0050-H
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:               SURA YUTH PERMPOON (1)                                                   Judgment - Page 2 of 4
CASE NUMBER:             16CR0050-H

                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED.




D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
D     The court makes the following recommendations to the Bureau of Prisons:




D     The defendant is remanded to the custody of the United States Marshal.

D     The defendant shall surrender to the United States Marshal for this district:
      D    at                              A.M.              on
      D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:
      D    on or before
      D     as notified by the United States Marshal.
      0     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

      Defendant delivered on


at   ~~~~~~~~~~~~
                                         , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                           16CR0050-H
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

   DEFENDANT:                    SURA YUTH PERMPOON (1)                                                                       Judgment - Page 3 of 4
   CASE NUMBER:                  16CR0050-H

                                                        SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
1 YEAR OF UNSUPERVISED RELEASE.


The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance.


          The drug testing condition is suspended, based on the court's imposition of unsupervised release.
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).



       If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
   such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
   Payments set forth in this judgment.
       The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
    with any special conditions imposed.


                                        STANDARD CONDITIONS OF SUPERVISION
     1)  the defendant shall not leave the judicial district without the pennission of the court or probation officer;
     2)  the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     3)  the defendant shall support his or her dependents and meet other family responsibilities;
     4)  the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
         reasons;
     5) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     6) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
         any paraphernalia related to any controlled substances, except as prescribed by a physician;
     7) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     8) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
         unless granted pennission to do so by the probation officer;
     9) the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
         observed in plain view of the probation officer;
     10) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     11) the defendant shall not enter into any agreement to act as an infonner or a special agent of a law enforcement agency without the pennission of
         the court; and
     12) as directed by the probation officer, the defendant shall notify third parties ofrisks that may be occasioned by the defendant's criminal record or
         personal history or characteristics and shall pennit the probation officer to make such notifications and to confinn the defendant's compliance
         with such notification requirement.




                                                                                                                                          16CR0050-H
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:            SURAYUTH PERMPOON (1)                                                 Judgment - Page 4 of 4
CASE NUMBER:          16CR0050-H

                                SPECIAL CONDITIONS OF SUPERVISION


     1. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be
        grounds for revocation; the defendant shall warn any other residents that the premises may be subject to
        searches pursuant to this condition.

     2. Report vehicles owned or operated, or in which you have an interest, to the probation officer.

     3. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.

II
II
II




                                                                                                     16CR0050-H
